FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH PARK, by and through his        
Guardian ad Litem, Kyung Hee
Park; KYUNG HEE PARK,                        No. 04-55569
              Plaintiffs-Appellants,           D.C. No.
                v.                        CV-03-02222-DSF
ANAHEIM UNION HIGH SCHOOL                   ORDER AND
DISTRICT; GREATER ANAHEIM                     OPINION
SELPA,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Dale S. Fischer, District Judge, Presiding

                 Argued and Submitted
          December 7, 2005—Pasadena, California

                 Filed September 28, 2006

   Before: Robert R. Beezer, Cynthia Holcomb Hall, and
          Kim McLane Wardlaw, Circuit Judges.

                  Per Curiam Opinion;
               Concurrence by Judge Beezer




                            17049
17054    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
                         COUNSEL

Benjamin Y. Kim, Torrance, California; Paula D. Pearlman
and Shawna L. Parks, Western Law Center for Disability
Rights, Los Angeles, California, for the plaintiffs-appellants.

Jonathan J. Mott, Parker & Covert LLP, Tustin, California,
for the defendants-appellees.


                          ORDER

  The panel has voted to GRANT appellant’s petition for
rehearing and to REJECT the suggestion for rehearing en
banc.

  The full court has been advised of the suggestion for
rehearing en banc and no active judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

  The petition for rehearing is granted and the suggestion for
rehearing en banc is rejected.

  The opinion and dissent, filed on April 17, 2006, are hereby
VACATED and REPLACED by the per curiam opinion and
concurrence filed on September 28, 2006.

  No subsequent petitions for rehearing or rehearing en banc
shall be filed.

  IT IS SO ORDERED.
           PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT                 17055
                                OPINION

PER CURIAM:

   Joseph Park (“Joseph”) and his mother, Kyung Hee Park,
bring this action against the Anaheim Union High School Dis-
trict (“District”) and the Greater Anaheim Special Education
Local Plan Area. The complaint alleges that defendants have
failed to comply with procedural and substantive require-
ments of the Individuals with Disabilities Education Act, 20
U.S.C. § 1400 et seq.1 The Parks expressly challenge the
award of compensatory services and the denial of attorney’s
fees. The district court affirmed the decisions of the Hearing
Officer of the California Special Education Hearing Office in
part and modified minor details in part.

   We have jurisdiction pursuant to 28 U.S.C. § 1291. We
affirm in part and reverse in part and remand for a determina-
tion of attorney’s fees.

                                      I

   Joseph was born in 1990 with a genetic defect known as cri
du chat, cry of the cat, or 5p-syndrome. Deficits attributed to
his disability include developmental delay, deficient cognitive
ability, poor muscle tone, speech and language delay, gross
and fine motor delay, difficulty in muscle training and coordi-
nation, difficulty assimilating toilet training, self-care diffi-
culty, drooling and behavioral difficulties. Joseph has below
average cognitive ability; his I.Q. is below 70. His family’s
primary language is Korean.

  Joseph entered the Greater Anaheim public school district
as a special day class student at age three. He attended Salk
  1
    All references and citations to the Individuals with Disabilities Educa-
tion Act refer to the statute as in force at the time period in dispute (2001-
2002).
17056    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
Elementary School within the Magnolia Elementary School
District. A satisfactory individualized education plan was
adopted and implemented for him. The Magnolia District
annually reviewed the individualized education plan.

   In March 2002, the Magnolia District conducted a triennial
review. Members of the Anaheim District participated to
facilitate Joseph’s anticipated transition at the end of the
school year. An audiology assessment was scheduled during
this review. An audiologist administered a HEAR Kit test as
part of the assessment. The audiologist could not reconcile
inconsistent results because of a buildup of cerumen (earwax)
in Joseph’s ear canal. The District informed Joseph’s mother
that it was her obligation to remove the cerumen or have it
removed by a medical professional before the assessment
could be completed. The cerumen was not removed and the
assessment was never completed.

   A special education consultant, qualified to administer cer-
tain vision tests, conducted a vision assessment and found that
Joseph’s vision was not hindering his education. The Parks
believe that Joseph is afflicted with double vision and optic
nerve damage which the assessment failed to identify.

   Based in part on the completed assessments, the Anaheim
District and Special Education Local Plan Area recommended
that Joseph be placed in a special education school for the
2001-2002 extended school year and the 2002-2003 school
year. Joseph’s parents contested the recommended placement
and had Joseph attend a summer camp during the 2001-2002
extended school year. Joseph’s mother requested new psycho-
logical, occupational therapy, physical therapy and speech
and language assessments. The requested assessments took
place over the summer and during the fall. There were no fur-
ther attempts to administer the audiology and vision assess-
ments.
          PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT      17057
   In June 2002, the Parks requested a due process hearing
naming Magnolia and Anaheim Districts as respondents.2
Joseph attended a special day class at Lexington Junior High
School pursuant to a confidential mediated interim agreement.
Joseph’s mother, along with her attorney and a translator, par-
ticipated in October and November meetings to develop an
individualized education plan, which the Anaheim District
implemented in November 2002. The District conducted a
functional behavior assessment and then created a proposed
behavior intervention plan that it presented at a November
individualized education plan meeting. The behavior interven-
tion plan was not implemented because Joseph’s mother con-
tested the program’s suitability.

   A Hearing Officer of the California Special Education
Hearing Office conducted a full hearing with both sides pre-
senting witnesses and evidence. The Hearing Officer found:
(1) the District conducted appropriate assessments and tested
Joseph in all areas of suspected disability, (2) Joseph was
denied a free and appropriate public education for the 2001-
2002 extended school year because the District failed to
establish that it made a clear written offer of placement at the
Hope School for that period, (3) Joseph was denied a free and
appropriate public education from the first week of September
through November 6, 2002 because the individualized educa-
tion plan had not been implemented, (4) the proposed individ-
ualized education plan, in place as of November 6, 2002, was
appropriate but the District needed to add self-help goals for
buttoning, zipping and toilet training, (5) the District must
provide compensatory education services to Joseph’s teachers
for Joseph’s benefit and (6) the District prevailed on every
issue but the provision of a free and appropriate public educa-
tion for extended school year 2001-2002 and September
through November 2002 and compensatory services. The par-
ties are in agreement on other issues.
  2
   Appellants later settled with the Magnolia District.
17058    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
   Appellants brought suit in district court. The parties filed
cross-motions for summary judgment and after a hearing the
court entered final judgment. Appellants now challenge the
following district court determinations: (1) Joseph was not
prejudiced by any of the alleged violations of the Individuals
with Disabilities Education Act’s procedural safeguards, (2)
the individualized education plan implemented in November
2002 does not deny Joseph a free and appropriate public edu-
cation, (3) compensatory education services were properly
awarded directly to the school teachers and (4) the District is
not required to pay attorney’s fees to Appellants for the costs
of the due process hearing.

                              II

   The Individuals with Disabilities Education Act is satisfied
if the State complies with the Act’s procedures and an “indi-
vidualized educational program developed through the Act’s
procedures [is] reasonably calculated to enable the child to
receive educational benefits.” Amanda J. ex rel. Annette J. v.
Clark County Sch. Dist., 267 F.3d 877, 890 (9th Cir. 2001)
(quoting Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v.
Rowley, 458 U.S. 176, 207 (1982)).

   We accord the Hearing Officer’s determinations due weight
because they were thorough and careful: the hearing lasted
over eight days, the Hearing Officer was engaged in the hear-
ing and questioned the witnesses to ensure the record con-
tained complete information and that he understood the
testimony. The decision entered by the Hearing Officer con-
tains a complete factual background as well as a discrete anal-
ysis supporting the ultimate conclusions. See Seattle Sch.
Dist., No. 1 v. B.S., 82 F.3d 1493, 1499 (9th Cir. 1996).

                              A

  [1] Individuals with Disabilities Education Act relief is
appropriate if procedural violations deprive Joseph of an edu-
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT      17059
cational opportunity (prejudice) or seriously infringe his par-
ents’ opportunity to participate in the formulation of the
individualized education plan. W.G. v. Bd. of Trs. of Target
Range Sch. Dist., No. 23, 960 F.2d 1479, 1484 (9th Cir. 1992)
(“Target Range”). Appellants assert procedural violations
which caused a denial of a free and appropriate public educa-
tion. These include: (1) failure to undertake a medical exami-
nation for diagnostic or evaluation purposes leading to a
completion of the audiology assessment, (2) failure to address
the suspected vision disorder, (3) failure to consult or invite
persons most knowledgeable about Joseph to assist in devel-
oping the individualized education plan, (4) development of
the behavior intervention plan without considering the views
of the individualized education plan team or Joseph’s parents
and (5) failure to assess Joseph using his primary language
when it was feasible to do so.

   [2] First, California Education Code Section 56320(f)
requires a student be tested in all areas related to the sus-
pected disability. Cal. Educ. Code Sec. 56320(f). The District
undertook an audiology assessment and administered a HEAR
Kit test. An excessive buildup of cerumen (earwax) prevented
the audiologist from reconciling inconsistent results. The Dis-
trict fulfilled its duty by notifying Joseph’s mother (who was
present and later reminded) that it was her obligation to
remove the cerumen or have it removed by a medical profes-
sional as a condition for test completion. There was no proce-
dural violation.

   [3] Second, Appellants allege the vision assessment was
flawed because the special education consultant was unquali-
fied to assess for double vision or optic nerve damage. The
District is not required to assess double vision or optic nerve
damage if it does not affect a child’s educational needs. See
Cal. Educ. Code Sec. 56320. Because the District’s consultant
found that Joseph’s vision was not hindering his education,
there was no procedural violation.
17060    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
   [4] Third, Appellants allege the District violated their pro-
cedural rights and denied Joseph an educational opportunity.
The Appellants believe that failure to include and consider all
available information from people knowledgeable about
Joseph in the development of the individualized education
plan violated the Act. Joseph has received that to which he is
entitled. An individualized education plan has been developed
for him as a result of his records, observations, assessments
by qualified individuals and participation by his parents. See
20 U.S.C. § 1415(b)(1); Cal. Educ. Code Sec. 56320(g); Tar-
get Range, 960 F.2d at 1484; 34 C.F.R. § 300.533(a)(1). A
qualified administrator conducted a thorough hearing to
review the individual education plan and, after considering
testimony from Joseph’s mother and the child’s personal phy-
sician, largely approved of the District’s proposal but supple-
mented the plan with further goals. See 20 U.S.C.
§ 1414(d)(1)(B)(vi). There was no procedural violation.

   [5] Fourth, the District did not violate the Individuals with
Disabilities Education Act’s procedures when it conducted a
suitable functional behavioral assessment and subsequently
proposed a behavior intervention plan. See 34 C.F.R.
§ 300.346. The individualized education plan team and
Joseph’s parents had an opportunity to discuss the plan when
it was proposed. Joseph’s mother exercised her rights by con-
testing the behavior intervention plan and then challenging the
plan through the statutory procedures. There was no proce-
dural violation.

   [6] Fifth, Appellants allege the District’s failure to assess
Joseph in his primary language when it was feasible to do so
was a procedural error that caused Joseph prejudice. The Indi-
viduals with Disabilities Education Act requires assessment
materials be “provided and administered in the child’s native
language or other mode of communication, unless it is clearly
not feasible to do so.” 20 U.S.C. § 1414(b)(3)(A)(ii) (2000)
(amended 2004) (emphasis added); accord Cal. Educ. Code
Sec. 56320(b)(1); 34 C.F.R. § 300.532; Cal. Code Regs. tit. 5,
           PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT                17061
sec. 3023(a). Five assessments are at issue: speech and lan-
guage, occupational therapy, physical therapy, vision and psy-
chological. Joseph’s mother consented to the assessment plan,
which specified that the speech and language assessment was
to be conducted in English. There was no procedural viola-
tion. The occupational therapy, physical therapy and vision
assessments were nonverbal. There was no procedural viola-
tion. The psychological assessment was largely nonverbal. A
Korean interpreter was present during the verbal portions of
the assessment but direct verbal cues were not given in
Korean. The Hearing Officer agreed with the psychologist
that giving Korean cues would have disturbed the validity of
the test; native language administration was not feasible.
There was no procedural violation.3

                                    B

   [7] Joseph has received a free and appropriate education if
his instruction (1) addresses his unique needs, (2) provides
adequate support services so he can take advantage of the
educational opportunities and (3) is in accord with the indi-
vidualized education program. Capistrano Unified Sch. Dist.
v. Wartenberg ex rel. Wartenberg, 59 F.3d 884, 893 (9th Cir.
1995) (citing Rowley, 458 U.S. at 188-89). The parties do not
dispute Joseph’s needs or that the instruction is in accord with
the individualized education plan that has been developed for
Joseph. Appellants contend that the District failed to provide
adequate support services to allow Joseph to meet the pro-
posed educational goals. The Hearing Officer carefully con-
  3
   Even if we disagreed with the Hearing Officer and assumed without
deciding that it was feasible (i.e., not detrimental to the assessment’s
validity) to give verbal cues in Korean, this limited portion of the psycho-
logical assessment would be the only evidence of procedural error. Such
a procedural violation entitles Joseph to relief only if Appellants show it
caused Joseph prejudice. See Target Range, 960 F.2d at 1484. Appellants
offer no evidence that Joseph did not understand the cues given. There is
no evidence that the results of the psychological assessment caused Joseph
to be denied a suitable educational opportunity.
17062    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
sidered testimony by the District and Appellants on the issue
of related services. Though Appellants’ witnesses testified
that related therapy services could benefit Joseph, the District
presented evidence that such services were not necessary for
Joseph to reach the individualized education plan goals. The
Hearing Officer’s decision partially discredited Appellants’
witnesses for using unreliable or invalid methods of testing.
The Hearing Officer also agreed with the District that Joseph
could achieve the goals of the individualized education plan
through alternative communications, ongoing practice at
home with his mother and ongoing adaptive physical educa-
tion. Because we accord the Hearing Officer’s findings due
weight and the evidence does not conclusively demonstrate
related therapy services are necessary to ensure Joseph
receives “some educational benefit,” we agree that there was
no substantive violation of the Individuals with Disabilities
Education Act. Rowley, 458 U.S. at 198-201.

                              III

   [8] Compensatory education services can be awarded as
appropriate equitable relief. 20 U.S.C. § 1415(i)(2)(B)(iii)
(“shall grant such relief as the court determines appropriate”);
Parents of Student W. v. Puyallup Sch. Dist., 31 F.3d 1489,
1496-97 (9th Cir. 1994). “Appropriate relief is relief designed
to ensure that the student is appropriately educated within the
meaning of the [Individuals with Disabilities Education Act].”
Parents of Student W., 31 F.3d at 1497. The courts have dis-
cretion on how to craft the relief and “[t]here is no obligation
to provide a day-for-day compensation for time missed.” Id.
We review the Hearing Officer’s and the district court’s
award of compensatory education services for abuse of discre-
tion. Id. at 1496.

   After balancing the parties’ conduct, the Hearing Officer
concluded that while it was appropriate for Joseph to receive
compensatory education it would be speculative to award ser-
vices directly to Joseph. The testimony was unclear whether
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT       17063
Joseph would benefit from direct compensatory education.
The Hearing Officer decided to direct that the services be
made available to Joseph’s special education teacher in the
amount of thirty minutes per week for the remainder of the
2002-2003 school year and to his Anaheim Union High
School District teacher for the 2002-2003 extended school
year. The Hearing Officer ordered that the services address
the implementation of the individualized education plan’s
self-help goals and objectives. The district court affirmed the
relief as ordered for Joseph’s unique needs and the District’s
conduct.

   [9] The award was designed to compensate Joseph for the
District’s violations by better training his teachers to meet
Joseph’s particular needs. The Individuals with Disabilities
Education Act does not require compensatory education ser-
vices to be awarded directly to the student. The Hearing Offi-
cer and the district court did not abuse their discretion when
they awarded compensatory education services to Joseph in
the form of individualized instruction for Joseph’s teachers
that addressed the implementation of the individualized edu-
cation plan’s self-help goals and objectives.

                              IV

   The district court abused its discretion in concluding that
Appellants were not the prevailing party. See Shapiro ex rel.
Shapiro v. Paradise Valley Unified Sch. Dist., 374 F.3d 857,
865 (9th Cir. 2004). Given the narrow discretion a district
court has to deny fees in claims brought under the Individuals
with Disabilities Education Act, the district court’s decision
ignored not only the letter of the law, but also the spirit and
purpose of allowing attorney’s fees in cases where parents
have been forced to litigate for years against school districts
to obtain all or even part of what the Individuals with Disabil-
ities Education Act requires in the first place. Accordingly,
we reverse the decision of the district court holding that
Appellants were not the prevailing party, and we remand for
17064    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
a determination of reasonable fees. See Farrar v. Hobby, 506
U.S. 103, 112-16 (1992) (outlining a two-step inquiry in
determining attorney’s fees).

   [10] For the purpose of attorney’s fee awards, a prevailing
party is defined as “a party which ‘succeed[s] on any signifi-
cant issue in litigation which achieves some of the benefit the
parties sought in bringing the suit.’ ” Parents of Student W.,
31 F.3d at 1498 (alteration in original) (emphasis added)
(quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).
Appellants succeeded on several significant issues and
achieved much of the benefit they sought in exercising their
rights to a due process hearing and to bring a civil suit. The
Hearing Officer determined, and the district court affirmed,
that the District had denied Joseph a free and appropriate pub-
lic education for the 2001-2002 extended school year and for
September 2002 through November 2002. To remedy the
denial of a free and appropriate public education, the Hearing
Officer required the District to provide compensatory educa-
tion, which was awarded to Joseph in the form of services
provided by his classroom teacher for thirty minutes per week
for the remainder of the 2002-2003 school year and extended
school year. The district court affirmed the grant of this relief.
In addition, the Hearing Officer found that although the goals
and objectives the District had formulated were generally
appropriate for Joseph, the District needed to supplement the
proposed individualized education program for Joseph that
was in place beginning in November 2002 by adding self-help
goals for buttoning, zipping, and toilet training. Finally, the
Hearing Officer agreed with Joseph’s contention that the Dis-
trict had failed to offer Joseph an appropriate program at the
Hope School, a special education school on a small campus
that is separated from the other local schools, and that the
Hope School was not Joseph’s “least restrictive environment.”
See 20 U.S.C. § 1412(a)(5)(A) (conditioning state eligibility
for federal funding on requirement that states educate disabled
children with nondisabled children and remove disabled chil-
dren “from the regular educational environment . . . only
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT         17065
when the nature or severity of the disability of a child is such
that education in regular classes with the use of supplemen-
tary aids and services cannot be achieved satisfactorily”).
Accordingly, the Hearing Officer called for implementation of
a new functional behavior assessment and behavioral inter-
vention plan.

   [11] Appellants’ successes cannot be regarded as insuffi-
cient to render Appellants a “prevailing party,” even acknowl-
edging that the District also prevailed on some issues. A party
is “prevailing” where it can “point to a resolution of the dis-
pute which changes the legal relationship between itself and
the defendant.” Tex. State Teachers Ass’n v. Garland Indep.
Sch. Dist., 489 U.S. 782, 792 (1989), quoted in Kletzelman v.
Capistrano Unified Sch. Dist., 91 F.3d 68, 71 (9th Cir. 1996);
see also Tex. State Teachers Ass’n, 489 U.S. at 792-93 (“The
touchstone of the prevailing party inquiry must be the mate-
rial alteration of the legal relationship of the parties . . . .”).
Appellants’ successes satisfy this standard. As a result of
Appellants’ claim, the District was obligated to provide for
consultative services by Joseph’s special education teacher, to
formulate self-help goals, to undertake a functional behavior
assessment, and to implement a new behavioral intervention
plan. Appellants’ litigation successes resulted in a significant
change in the District’s legal obligations toward Joseph,
which renders Appellants a prevailing party.

   [12] That Appellants failed to prevail on all of their claims
does not preclude a determination that they were the prevail-
ing party. “[T]he prevailing party inquiry does not turn on the
magnitude of the relief obtained.” Hobby, 506 U.S. at 111,
113-14 (holding that even an award of nominal damages con-
fers prevailing party status and explaining that a “prevailing
party” need only “obtain an enforceable judgment against the
defendant from whom fees are sought”). Accordingly, a pre-
vailing party need not succeed on all issues, but only on
“ ‘any significant issue.’ ” Parents of Student W., 31 F.3d at
1498 (emphasis added) (quoting Hensley, 461 U.S. at 433).
17066     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
Moreover, a prevailing party need not achieve all of the relief
claimed, but merely “some of the benefit the parties sought in
bringing the suit.” Id. (internal quotation marks omitted); see
also Shapiro, 374 F.3d at 865 (“[I]t is also true that a party
may be accorded prevailing party status by being awarded
‘some relief by the court[.]’ ” (quoting Buckhannon Bd. &
Care Home, Inc. v. W. Va. Dep’t of Health & Human Res.,
532 U.S. 598, 603-04 (2001))); Me. Sch. Admin. Dist. No. 35
v. Mr. & Mrs. R., 321 F.3d 9, 15 (1st Cir. 2003) (noting that
a prevailing party must “succeed on the merits of a claim or
defense,” but that “a party may be considered ‘prevailing’
even without obtaining a favorable final judgment on all (or
even the most crucial) of her claims”), quoted in Shapiro, 374
F.3d at 865. Here, Appellants have clearly prevailed in obtain-
ing some of the relief they sought.

   [13] Moreover, a prevailing party need not prevail on what
may be considered the “central” issue of the case. In Texas
State Teachers Ass’n, the Supreme Court found that the teach-
ers’ union was the prevailing party in its § 1983 claim chal-
lenging a school board policy, even though the union had not
been granted relief on what was identified by a divided panel
of the Fifth Circuit Court of Appeals as the “main thrust” of
the action.4 489 U.S. at 787 (internal quotation marks omit-
ted). Rejecting the “central issue” test for determining prevail-
ing party status, the Court held that a party could be deemed
“prevailing” even despite failure on a “central” issue as long
as the party had prevailed on “any significant issue in litiga-
tion which achieve[d] some of the benefit the parties sought
in bringing suit.” Id. at 791-93 (alteration in original) (internal
quotation marks omitted). The Court noted that distinguishing
between success on primary and secondary issues, or on cen-
tral and tangential issues, is “essentially unhelpful” in defin-
  4
   While Texas State Teachers Association concerned an action pursuant
to 42 U.S.C. § 1983 seeking attorney’s fees under § 1988, the Ninth Cir-
cuit has adopted its reasoning and result in Individuals with Disabilities
Education Act cases. See, e.g., Kletzelman, 91 F.3d at 71.
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT      17067
ing a prevailing party. Thus, whether Appellants’ successes
are on “central” or “primary” issues is irrelevant; the only
salient question is whether the claims on which they prevailed
are significant.

   [14] Of course, despite the general rule that the degree of
success does not bear on the threshold question of eligibility
for an attorney’s fees award, we have held that if success is
insignificant, then a court may find that a party that succeeds
on some claims is nonetheless not a prevailing party. Specifi-
cally, attorney’s fees may be properly denied “[w]here the
plaintiff’s success on a legal claim can be characterized as
purely technical or de minimis.” Kletzelman, 91 F.3d at 71
(internal quotation marks omitted). Appellants’ successes,
however, cannot be defined as technical or de minimis. De
minimis judgments are those that confer no rights on the party
—those that do not affect the obligations of the defendants
toward the plaintiff. See Hewitt v. Helms, 482 U.S. 755, 761
(1987). The relief that Appellants obtained, in contrast, mate-
rially altered the District’s obligations toward Joseph.
Because Appellants chose to exercise their rights under the
Individuals with Disabilities Education Act, the District was
forced to reassess the objectives and plan for Joseph’s educa-
tion and to provide for compensatory education to remedy its
failure to provide a free and appropriate public education dur-
ing several months of his education.

   [15] Nor are the issues on which Appellants prevailed
merely technical; rather, they go to the very essence of the
Individuals with Disabilities Education Act. The determina-
tion by the Hearing Officer and the district court that Joseph
was denied a free and appropriate public education for the
2001-2002 extended school year and for September 2002
through November 2002—even setting aside the other issues
on which Appellants prevailed—is the most significant of
successes possible under the Individuals with Disabilities
Education Act. At the heart of the Act are the requirements
that all disabled children receive “a free appropriate public
17068      PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
education . . . designed to meet their unique needs and prepare
them for further education, employment, and independent liv-
ing,” 20 U.S.C. § 1400(d)(1)(A), and that the education pro-
vided is effective in “ensuring equality of opportunity, full
participation, independent living, and economic self-
sufficiency for individuals with disabilities,” id. § 1400(c)(1),
(d)(4). It is impossible to reconcile the district court’s conclu-
sion that Joseph’s success was “minor” with the goals and
statutory framework of the Individuals with Disabilities Edu-
cation Act. Nor is it possible to reconcile the district court’s
determination with our clear statement that “[a] district
court’s discretion to deny a request for attorneys’ fees is nar-
row.” Kletzelman, 91 F.3d at 70 (citing Abu-Sahyun v. Palo
Alto Unified Sch. Dist., 843 F.2d 1250, 1252 (9th Cir. 1988)).
Thus, the district court abused its discretion in holding that
Appellants were not the prevailing party, a decision that
would serve not only to deny Joseph the relief he deserves,
but also to violate the requirements and purpose of the Indi-
viduals with Disabilities Education Act.

   [16] Accordingly, we hold that Appellants were the prevail-
ing party, and we remand to the district court for a determina-
tion of reasonable fees. See Hensley, 461 U.S. at 433.

 AFFIRMED IN PART AND REVERSED IN PART;
REMANDED FOR A DETERMINATION OF ATTOR-
NEY’S FEES.


BEEZER, Circuit Judge, concurring:

   The Individuals with Disabilities Education Act provides
that “[i]n any proceeding brought under this section, the court,
in its discretion, may award reasonable attorneys’ fees as part
of the costs to the parents of a child with a disability who is
the prevailing party.” 20 U.S.C. § 1415(i)(3)(B).1 In accor-
  1
    The cited language is that of the statute in force at the time period in
dispute (2001-2002). The language of the current attorneys’ fee provision
is almost identical. See 20 U.S.C. § 1415(i)(3)(B).
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT         17069
dance with the opinion of the court, I emphasize that “[i]t
remains for the district court to determine what fee is ‘reason-
able.’ ” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)
(emphasis added); see also Wilcox v. City of Reno, 42 F.3d
550, 554 (9th Cir. 1994) (“Farrar [v. Hobby, 506 U.S. 103
(1992)] teaches that district courts, in the exercise of their dis-
cretion, should consider the extent of success in calculating a
fee award.”)

   Prevailing party status does not guarantee the receipt of
attorney’s fees. The district court first “consider[s] the amount
and nature of damages awarded.” Farrar, 506 U.S. at 115.
“[T]he most critical factor in determining the reasonableness
of a fee award is the degree of success obtained[:] . . . the
amount of damages awarded as compared to the amount
sought.” Id. at 114; see also Hensley, 461 U.S. at 439-40
(“We emphasize that the inquiry does not end with a finding
that the plaintiff obtained significant relief. A reduced fee
award is appropriate if the relief, however significant, is lim-
ited in comparison to the scope of the litigation as a whole.”).
“When a plaintiff recovers only nominal damages because of
his failure to prove an essential element of his claim . . . the
only reasonable fee is usually no fee at all.” Farrar, 506 U.S.
at 115 (internal citation omitted). “When the plaintiff’s suc-
cess is purely technical or de minimis, no fees can be award-
ed.” Id. at 117 (O’Connor, J., concurring). Where the
prevailing party’s success is partial or limited, it is within the
discretion of the district court to award limited fees. Hensley,
461 U.S. at 436. “If . . . a plaintiff has achieved only partial
or limited success, the product of hours reasonably expended
on the litigation as a whole times a reasonable hourly rate
may be an excessive amount. This will be true even where the
plaintiff’s claims were interrelated, nonfrivolous, and raised
in good faith.” Id. Once the district court has “considered the
amount and nature of damages awarded, the court may law-
fully award low fees or no fees without reciting the 12 factors
bearing on reasonableness . . . or multiplying the number of
17070    PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
hours reasonably expended by a reasonable hourly rate.” Far-
rar, 506 U.S. at 115 (internal citations and quotation omitted).

    If consideration of the amount and nature of damages
awarded does not yield a clear fee determination, “[t]he most
useful starting point for determining the amount of a reason-
able fee is the number of hours reasonably expended on the
litigation multiplied by a reasonable hourly rate.” Hensley,
461 U.S. at 433. The district court may then “adjust the fee
upward or downward” on the basis of “other considerations”
including results obtained. Id. at 434. Results obtained can be
measured by examining: “First, did the plaintiff fail to prevail
on claims that were unrelated to the claims on which he suc-
ceeded? Second, did the plaintiff achieve a level of success
that makes the hours reasonably expended a satisfactory basis
for making a fee award?” Id. Additional factors may include
the time and labor required; the novelty and difficulty of the
questions involved; the skill requisite to perform the legal ser-
vice properly; the preclusion of other employment by the
attorney due to acceptance of the case; the customary fee;
whether the fee is fixed or contingent; time limitations
imposed by the client or the circumstances; the experience,
reputation and ability of the attorneys; the undesirability of
the case; the nature and length of the professional relationship
with the client and awards in similar cases. Id. at 434 & n.9;
see also Morales v. City of San Rafael, 96 F.3d 359, 363-64
& n.8 (9th Cir. 1996).

  As the Supreme Court held in Hensley v. Eckerhart:

    Where the plaintiff has failed to prevail on a claim
    that is distinct in all respects from his successful
    claims, the hours spent on the unsuccessful claim
    should be excluded in considering the amount of a
    reasonable fee. Where a lawsuit consists of related
    claims, a plaintiff who has won substantial relief
    should not have his attorney’s fee reduced simply
    because the district court did not adopt each conten-
        PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT     17071
    tion raised. But where the plaintiff achieved only
    limited success, the district court should award only
    that amount of fees that is reasonable in relation to
    the results obtained. On remand the District Court
    should determine the proper amount of the attorney’s
    fee award in light of these standards.

Hensley, 461 U.S. at 440.